El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
La cuestión de renuncia (waiver) se ha extendido de un modo imperfecto. Nuestra jurisprudencia en este sentido parece que está aumentando e.n vez de disminuyendo, y en *469materias que deben ser familiares a todos los abogados que ejercen su profesión. Existen tal vez tres períodos de re-nuncias (ivaiver), uno antes del juicio, otro en el juicio y el otro después de dictada sentencia o en apelación.
 El primer señalamiento de error del apelante se debió al lieeño de no haberse dado cuenta de que la cuestión alegada como error había sido renunciada de dos maneras. El apelante se queja de que la acusación es insuficiente porque no estaba jurada por el fiscal. Esta es una cuestión de forma y debe ser levantada antes del juicio. El Pueblo v. París, 25 D.P.R. 111 y casos; El Pueblo v. Rosaly, 28 D.P.R. 474. Si no se levanta antes del juicio o durante el juicio, tal alegado error no puede ser suscitado en apelación. El Pueblo v. Aponte, 9 D.P.R. 383; El Pueblo v. Cintrón, 26 D.P.R. 246; El Pueblo v. Moreno, 28 D.P.R. 104; El Pueblo v. Ramírez, 28 D.P.R. 313.
Penetrando siquiera ligeramente en la substancia del se-ñalamiento, es evidente que esta objeción tardía no puede servir al apelante. Esta fué una acusación formulada por un gran jurado y el juramento del fiscal se ha hecho inne-cesario. Anteriormente su juramento era que la acusación se presentaba fundada en el. interrogatorio de los testigos examinados ante él. Los testigos ahora comparecen ante el gran jurado y no ante el fiscal.
El segundo señalamiento de error es que la acusación es insuficiente porque no alega que la herida inferida por el acusado a la víctima era una herida mortal. La acusación alega expresamente que Inés Yega Muñiz “a consecuencia directa de dicha herida de bala, falleció segundos después de recibir dicha herida.” La jurisprudencia es clara en cuanto a que en una acusación o indictment es innecesario usar específicamente la palabra “mortal” si los hechos expresados demuestran que la víctima falleció como consecuencia de la herida inferida.
A mitad del juicio el acusado deseaba utilizar a cierto policía como testigo y pidió su suspensión con tal fin. Para *470obtener una suspensión existen ciertos requisitos que hemos consignado en los casos de El Pueblo v. E. Otero & Co., 18 D.P.R. 51; El Pueblo v. Román, 18 D.P.R. 219, y Dyer v. Rossy, 23 D.P.R. 772. La corte tiene, por supuesto, discretion para suspender un caso sin estas formalidades, pero ha de ser un caso fuerte para que nos convenza de que el hecho de no suspender un juicio constituye abuso de dis-creción. El apelante no nos convence en absoluto.
El cuarto señalamiento de error se refiere a la aprecia-ción de la prueba por el jurado, y el apelante no nos de-muestra que se haya incurrido en error.

Debe confirmarse la sentencia apelada.